Citation Nr: 0001383	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  93-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
branchial cleft cyst claimed as secondary to the service-
connected residuals of a neck injury.  

2.  Entitlement to a disability rating greater than 30 
percent for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1970 
and from June 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The case returns to the Board following remands to the RO in 
December 1995 and January 1999.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's branchial cleft cyst and the service-connected 
neck injury.  

2.  The residuals of the veteran's neck injury include 
subjective complaints of constant neck pain radiating to the 
left shoulder and arm, cracking or grating in the neck, and 
tingling and numbness in the left arm.  Objectively, the 
evidence shows limitation of neck motion, to include 
limitation from pain, as well as tenderness and some mild 
left arm weakness.  X-rays of the cervical spine showed 
hypertrophic spurring as well as osteoarthritis.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a branchial cleft cyst claimed as secondary to the 
service-connected neck injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The criteria for a disability rating greater than 30 
percent for residuals of a neck injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).
  
The Board finds that the veteran's claim is not well 
grounded.  The veteran was diagnosed as having a branchial 
cleft cyst in 1993.  The cyst was removed at the Harrisburg 
Hospital.  Private medical reports from that time period do 
not comment on the etiology of the cyst.  The veteran asserts 
that the cyst is secondary to the service-connected neck 
injury.  However, there is no competent medical evidence of 
record that supports his assertion.  The March 1999 VA 
examiner indicated that it was unlikely that the cyst was due 
to or aggravated by the neck injury.  Absent medical evidence 
of a causal or aggravating relationship between the cyst and 
some service-connected disability, the claim cannot be well 
grounded.  Velez, 11 Vet. App. at 158.  Although the veteran, 
a lay person, is competent to describe symptoms or to relate 
observations, he is not competent to offer an opinion on a 
matter that requires medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.      

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a branchial cleft cyst claimed as secondary to 
the service-connected neck injury.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for 
secondary service connection for the branchial cleft cyst, he 
should he should submit competent medical evidence showing 
that the cyst was either caused or aggravated by the service-
connected neck injury.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 


Increased Rating for Residuals of Neck Injury

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issue at hand.

Factual Background

The veteran submitted his original disability claim in May 
1992, seeking compensation for a neck injury in service.  In 
connection with that claim received a July 1992 statement 
from Samuel R. Smith, D.C., indicating that he treated the 
veteran for neck and left shoulder pain for three months in 
1980.  He had not returned for treatment since that time.  

The RO also obtained medical records from Mechanicsburg 
Family Practice Center.  Notes dated in May 1991 indicated 
that he complained of neck pain with a little, occasional 
left arm weakness.  Examination revealed good range of 
motion, except for extension, and tenderness about the 
trapezius muscle.  The diagnosis was chronic cervical neck 
pain.  When the veteran returned in December 1991, the 
veteran related having morning neck stiffness and neck pain 
exacerbated by sudden movements.  Examination revealed good 
range of motion and no tenderness.  

Records from Orthopedic Surgeons showed that the veteran was 
evaluated for physical therapy in January 1992.  He 
complained of constant neck and upper back pain.  Examination 
revealed moderate loss of cervical extension and positive 
dural signs in the upper left extremity.  

The veteran was afforded a VA examination in June 1992.  He 
related that his recent course of physical therapy had 
relieved his symptoms.  He currently had intermittent pain, 
particularly with quick neck movements.  His symptoms were 
affected by bad weather.  Examination revealed forward 
flexion and backward extension to 25 degrees, right rotation 
to 35 degrees, and left rotation to 40 degrees.  There was no 
evidence of localized muscle wasting in the upper extremities 
or in the cervical paraspinal muscles.  There was slight 
tenderness over the mid and lower cervical spine, but no 
tightness or spasm.  Muscle strength, range of motion, and 
neurological status were all normal for the upper 
extremities.  X-rays of the cervical spine revealed diffuse 
spondylosis.  The diagnosis was residual strain injury of the 
cervical spine with cervical spondylosis.      

In an October 1992 rating decision, the RO established 
service connection for residuals of a neck injury and 
assigned a 10 percent disability rating.  The veteran timely 
appealed the rating awarded.  

In March 1994, the veteran and his spouse testified at a 
hearing before a member of the Board.  He had been receiving 
care from the Mechanicsburg Family Practice Center for about 
three years.  His treatment had not resulted in dramatic 
symptom improvement.  In January 1993, he lost a lot of 
motion in the neck and was referred for physical therapy, 
which consisted of range of motion exercises for the neck.  
He had reduced pain and some return of motion.  About two 
months before the hearing, the veteran noticed tingling in 
his fingers, particularly on the left.  Some days, he had 
better neck motion and less neck pain.  His symptoms were 
affected by weather conditions.  Also, the symptoms were 
worse in the morning and improved during the day, though he 
was never without pain.  At work, the veteran had to perform 
exercises to stretch his neck at least once an hour.  For 
symptom relief, the veteran took analgesics, took hot 
showers, performed stretching exercises, or received 
massages.  Occasionally, if he moved suddenly, the neck would 
crack or the muscles would spasm.        

Pursuant to the Board's remand, the RO obtained additional 
medical evidence.  Records from Mechanicsburg Family Practice 
Center dated from April 1995 to September 1995 and records 
submitted by Surgical Physicians dated from April 1993 to 
October 1995 were negative for complaints or treatment of 
neck problems.  

The RO obtained the veteran's VA outpatient medical records.  
The records generally showed continued complaints of neck 
pain, stiffness, tenderness, and limitation of motion.  
Rehabilitative medicine notes dated in August 1995 showed the 
additional complaint of some tingling in the right fingers.  
It was noted that previous X-rays showed cervical 
spondylosis.  The diagnosis was cervical spondylosis and rule 
out bilateral carpal tunnel syndrome.  Progress notes dated 
in November 1995 indicated that active range of motion was 
painful.  Rehabilitative medicine notes of a six-month follow 
up in February 1996 indicated that the veteran had radiating 
pain in the neck every day, four to five times a day, with 
episodes lasting 15 to 20 minutes on average or as long as 45 
minutes on occasion.  He also had cracking and grating in the 
neck.  He denied any weakness or paresthesias.  Examination 
revealed multiple tender points in the cervical paraspinal 
muscles and upper trapezius and limitation of cervical motion 
on all planes.  The upper extremities showed no atrophy, loss 
of strength, neurological problems, or limited motion.  The 
diagnosis was regional myofascial pain, cervical and 
bilateral upper trapezius.  Additional rehabilitative 
medicine notes from August 1996 reflect the report of 
tingling and numbness in the left arm and hand.  Sensory 
examination was normal.  The balance of the examination was 
essentially unchanged.  The diagnosis was cervical 
spondylosis and rule out carpal tunnel syndrome.  

The veteran underwent a VA examination in December 1996.  He 
recently noticed tingling into the left fingers and weakness 
in the left arms.  Examination of the neck revealed forward 
flexion to 90 degrees, backward extension to 25 degrees, 
lateral flexion to 45 degrees bilaterally, left rotation to 
20 degrees, and right rotation to 45 degrees.  Lhermitte's 
sign and Spurling's maneuver were negative.  Motor strength 
was 5/5 in the right upper extremity.  As to the left upper 
extremity, strength was 5/5 in the triceps and 5-/5 or 4+/5 
in the remaining muscle groups.  Reflexes were difficult to 
test due to the veteran's weight.  Biceps reflexes were 2/5.  
There were no brachioradialis reflexes bilaterally.  Inverted 
radial sign was negative.  Sensation was intact.  The 
examiner commented that the veteran might have a disc 
herniation versus cervical stenosis, based on the findings of 
neck pain, paresthesia, and tingling and weakness in the left 
arm.     

Additional VA medical records showed that the veteran's neck 
and left arm symptoms continued.  X-rays of the cervical 
spine taken in January 1997 showed diffuse degenerative 
hypertrophic spurring and degenerative osteoarthritis of the 
apophyseal joints.  The neural foramina appeared intact.  

The veteran was afforded another VA examination in February 
1997 due to a lack of radiographic studies from the previous 
exam.  The subjective complaints and examination findings 
were unchanged.  Again, no X-rays or other studies were 
included with the report.    

In a March 1998 rating decision, the RO awarded a 20 percent 
disability rating effective from the date of the May 1992 
claim.  The veteran continued to disagree with the 
evaluation.  

In September 1998, the veteran testified before a member of 
the Board.  His primary symptom was pain that radiated from 
the neck and into the left shoulder and arm.  The pain had 
worsened since his prior hearing and bothered him constantly.  
The doctors had changed his medication, to include Darvocet, 
and issued him a transcutaneous electrical nerve stimulation 
(TENS) unit.  Although magnetic resonance imaging (MRI) had 
been scheduled, the veteran was unable to raise his arms or 
to fit into the MRI tube.  VA refused to schedule him for an 
open MRI at a different facility.  Although he volunteered to 
have an MRI performed on his own, he was told by a VA nurse 
that a private MRI would not be accepted.  The veteran had 
constant numbness in the left arm.  The medications only 
dulled the neck pain.  He rarely drove because he did not 
have good enough range of neck motion to check all sights.  
At work, the veteran had to rotate his neck to try to get the 
stiffness out.  He had not missed any work due to his neck 
disability.  

Pursuant to the Board's remand, the RO obtained additional VA 
outpatient medical records dated up to February 1999.  An 
evaluation performed in December 1998 revealed cervical neck 
motion of forward flexion to 30 degrees, backward extension 
to 20 degrees, lateral flexion to 25 degrees, right rotation 
to 55 degrees, and left rotation to 45 degrees.  Spurling's 
maneuver was negative bilaterally.  The veteran denied 
radicular symptoms with activities.  Reflexes appeared to be 
1+ bilaterally.  Motor strength was 4+/5 bilaterally.  

The veteran was afforded another VA examination in March 
1999.  Complained of neck pain and a tingling sensation from 
the neck to the left arm and fingers.  Some intermittent left 
arm weakness.  Examination revealed mild tenderness at C4-6 
bilaterally and a mild increase in thoracic kyphosis.  On 
active range of motion testing, there was forward flexion to 
25 degrees, backward extension to 20 degrees, right rotation 
to 45 degrees, left rotation to 20 degrees, right lateral 
flexion to 45 degrees, and left lateral flexion to 40 
degrees, all without pain.  On motion beyond these points, 
the veteran complained of back pain and discomfort.  There 
was no apparent weakness in either upper extremity, except 
for mild left grip weakness.  There was 1+ biceps reflex 
bilaterally.  Hoffmann's sign was negative bilaterally.  
Spurling's maneuver was negative bilaterally.  Sensation to 
light touch was intact in the upper extremities.  There was 
no atrophy of the intrinsic hand muscles.  X-rays taken in 
February 1999 showed reversal of the normal lordotic curve of 
the mid and lower cervical spine, hypertrophic spurring, and 
mild degenerative osteoarthritis.  The diagnosis was 
traumatic degenerative spurring of the cervical spine with 
chronic low back pain (sic) and limited active range of 
motion of the cervical spine with pain from the neck 
radiating diffusely down the left upper extremity.  In an 
addendum to the examination report, it was noted that 
computed tomography (CT) scans and MRIs had been attempted at 
four different facilities, including an open MRI facility, 
but were unsuccessful due to the veteran's weight.

In a September 1999 rating action, the RO awarded a 30 
percent disability evaluation effective from the date of the 
May 1992 claim.  The RO did not receive any indication from 
the veteran as to his satisfaction or continued disagreement 
with the assigned disability rating.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of a neck injury are currently evaluated as 30 
percent disabling under Diagnostic Code (Code) 5290, 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a.  See 4.71a, Code 5003 (osteoarthritis is evaluation 
based on limitation of motion of the affected part). 

The rating schedule sets forth other diagnostic codes 
applicable cervical spine disabilities that provide for a 
rating greater than 30 percent.  However, Code 5285 is not 
for application because the previous medical evidence fails 
to show that the veteran suffered a fractured vertebra, and 
current medical evidence fails to demonstrate any vertebral 
deformity or other associated residuals.  Code 5286 and 5287 
are inapplicable because the evidence does not reveal 
ankylosis of the cervical spine.  Finally, because there is 
no evidence of record showing intervertebral disc syndrome, 
Code 5293 is not for application.  On this point, the Board 
acknowledges that the veteran describes symptoms affecting 
the left arm that may be neurological in nature.  However, 
the medical evidence provides tentative diagnoses of carpal 
tunnel syndrome rather than a disorder related or attributed 
to the neck disability.  In addition, the Board emphasizes 
that the RO's attempts to obtain CT scans and MRIs, which 
could conceivably show such problems, have been unsuccessful.  
Accordingly, the Board finds that the veteran's neck 
disability is most appropriately rated under Code 5290.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under Code 5290, 30 percent, assigned when there is severe 
limitation of motion, is the maximum schedular rating 
available.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, as is the situation in this case, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Therefore, there is no basis for awarding the veteran a 
disability rating greater than 30 percent.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board is 
not precluded from concluding that a claim does not meet the 
criteria for submission to the Undersecretary for Benefits or 
the Director of the Compensation and Pension Service pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for residuals of a neck injury.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.71a, Code 5290.  


ORDER

Entitlement to service connection for a branchial cleft cyst 
claimed as secondary to the service-connected residuals of a 
neck injury is denied.

Entitlement to a disability rating greater than 30 percent 
for residuals of a neck injury is denied. 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



